UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 OMB APPROVAL OMB Number: 3235-0058 Expires: August 31, 2015 FORM 12b-25 NOTIFICATION OF LATE FILING Estimated average burden hours per response2.50 SEC FILE NUMBER 333-166064 CUSIP NUMBER (Check one):¨ Form 10-K¨ Form 20-F¨ Form 11-Ký Form 10-Q¨ Form 10-D¨ Form N-SAR ¨ Form N-CSR For Period Ended:November 30, 2014 ¨ Transition Report on Form10-K ¨ Transition Report on Form20-F ¨ Transition Report on Form11-K ¨ Transition Report on Form10-Q ¨ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PARTI– REGISTRANT INFORMATION MyGo Games Holding Co. Full Name of Registrant OBJ Enterprises, Inc. Former Name if Applicable 12708 Riata Vista Circle, Suite B-140 Address of Principal Executive Office(Street and Number) Austin, TX 78727 City, State and Zip Code PARTII– RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PARTIII– NARRATIVE State below in reasonable detail the reasons why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The company needs additional time to consult with auditors and financial consultants to ensure the accuracy of the financial statements and management discussion and analysis. PARTIV– OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. G. Jonathan Pina 900-9366 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).x Yes ¨ No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. MyGo Games Holding Co. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:January 16, 2015By:/S/ G. Jonathan Pina
